DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 recites the limitation "the opposing walls" and “the central portion” and “the peripheral portion” in lines 1 and 2.  There is insufficient antecedent basis for these limitations in the claim.
For the purpose of examination the “wherein the opposing walls extend perpendicular to a surface of the central portion and the peripheral portion”.
will be interpreted as “wherein opposing walls extend perpendicular to a surface of a central portion and a peripheral portion”.
The remaining claim 24 is rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14, 17, 18,  22, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorado JK, 3rd brake light (found in IDS) in view of Lee (USPN 6,322,237).
Regarding claim 1, Colorado JK discloses an auxiliary spare tire brake light (title) comprising: a support (black plate in scene 1); a plurality of light emitting diode (LED) groups (Scene 1 shows 4 groups top, bottom, left and right; transcript) arrayed in a ring projecting from (see Scene 1 ring; In the video one can see black cylinders connecting the groups together to make a ring.), and attached to the support as a ring (see scene 1), wherein spacing of the LEDs within each group is uniform (spacing within each group is uniform see scene 1); and a cable electrically connected to the plurality of lights to control the plurality of LED groups together based on a single user input (pressing brake is the single user input); except for and a cable electrically connected to the 
Lee teaches and a cable (54 central cord) electrically connected to the plurality of lights (Fig. 3) and extending through a hole located in the support (see fig. 3 opening that 54 goes through) to control the plurality of LED groups (see Fig. 3) together based on a single user input (an on/off switch to turn the lights on or off simultaneously. Col. 3 lines 35-37).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use cable/LED group/single user input configuration as taught by Lee for the auxiliary spare tire brake light as disclosed by Colorado JK to utilize a system to turn on all lights with a single user input (col. 3 lines 35-37).

As to claim 3, Colorado Jk discloses wherein the support is disc-shaped (Scene 1 picture disc which lights are on.) and includes a central portion (scene 1) and a peripheral portion (Scene 1).

Regarding claim 14, Colorado JK discloses a spare tire brake light comprising: a circular support disc (Scene 1); a plurality of interconnected (black cylinder interconnecting) light emitting diode (LED) groups (one can see four of these in Scene 1) attached to the support disc (Scene 1) and extending in a circular array around the support disc (Scene 1) such that the plurality of LED groups are spaced along a ring except for and a cable extending through a hole of the support disc; when a brake pedal of the vehicle is depressed
Lee teaches and a cable (54 central cord) extending through a hole (Fig. 3) of the support disc (17 guard).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use cable/hole/support disc configuration as taught by Lee for cable/support disk as disclosed by Colorado JK to utilize a configuration that makes a special direct exit for a cable rather than a wrap around the support exit which the first choice is a more direct exit.
The Examiner takes official notice of when a brake pedal of the vehicle is depressed as it is common knowledge to one in the art capable of instant and unquestionable demonstration as being well-known (MPEP 2144.03 A).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use brake pedal as taught by common knowledge for the brake as disclosed by Ramer to utilize simple substitution of one known brake device for another to obtain predictable results.

As to claim 17, Colorado JK discloses wherein the plurality of LED groups (four groups in scene 1) are arrayed in a closely spaced relationship around the periphery of the support disc (support disc scene 2) to form the ring (groups are connected by a black cylinder to form a ring) of LEDs on the support disc (scene 1).

As to claim 18, Colorado JK discloses further comprising an array of openings in the circular support disc configured to receive threaded lugs (This can be seen in the video and scene 1).

As to claim 22, Colorado JK discloses wherein the support is free of a secondary cover or attachment disposed over the plurality of lights (There is no cover in colorado JK.).

As to claim 23, Colorado JK discloses wherein the plurality of LED groups project light unobstructed by the support (Much of the light is unobstructed by the support, i.e. black disc.).

Regarding claim 25, Colorado JK discloses the plurality of LED groups are illuminated together when a brake of a vehicle and the plurality of LED are turned off when the brake is released (see transcript; scene 1) except for brake of a vehicle is depressed and brake pedal.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use brake pedal configuration as taught by common knowledge for a brake as disclosed by Colorado JK to utilize simple substitution of one known brake for another to obtain predictable results.


Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorado Jk and Lee as applied to claim 3 and 14 above, and further in view of Eddins (US Pub. 2016/0341377).
Regarding claim 5, Colorado Jk discloses wherein the plurality of LED groups are held in place (see video; Scene pictures 1, 3 and 4) except for the plurality of LED groups are held in place via a friction, an interference fit or both.
Eddins teaches the plurality of LED groups (Fig. 9; 260 lighting strip) are held in place via a friction ([0044] and [0052]), an interference fit or both.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the structure for fitting lights as Eddins for the structure for fitting lights as disclosed by Colorado JK to utilize simple substitution of one known fit for another to obtain predictable results ([0042]).

Regarding claim 16, Colorado JK discloses wherein the plurality of LED groups are held in a depressed race of the support disc (see Scene 1.  A race is a broad term.) except for held in by a friction fit by an interference fit or both.
Eddins teaches held in by a friction fit ([0044] and [0052]) by an interference fit or both.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use friction fit as taught by Eddins for the held in as disclosed by Colorado JK to utilize simple substitution of one fit for another to obtain predictable results.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorado JK, Lee and Eddins as applied to claim 3 above, and further in view of Lanham et al. (US Pub. 2015/0137965).
Regarding claim 10, Colorado JK discloses the invention as disclosed above except for the LEDs extend in a continuous array around the ring.
Lanham teaches the LEDs extend in a continuous array around the ring (The outermost ring of LEDs in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use continuous array as taught by Lanham for the ring as disclosed by Colorado JK to utilize simple substitution of one ring configuration for another to obtain predictable results (Fig. 4). 

As to claim 11, Colorado JK discloses wherein the LEDs are spaced sufficiently closely together so that a first portion of the LEDs align with openings in a rim (Scene 2 picture) of a spare tire (Scene 2) and a second portion of the LEDs align behind spokes (Scene 2) that separate the openings in the rim (Scene 2). 

As to claim 12, Colorado JK, discloses wherein the second portion of the LEDs, when illuminated, projects light onto backs of the spokes to be reflected onto the back of the vehicle behind the spare tire to silhouette the rim of the spare tire against the back of the vehicle (Scene 2).

	
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorado JK, Lee and Eddins as applied to claim 16 above, and further in view of Chan (US Pub. 2014/0022808).
Regarding claim 19, Colorado JK discloses the invention as disclosed above except for the depressed race is a substantially U-shaped channel having an open end located near the terminal edge of the opposing walls that receives the circular array of the plurality of LED groups in its entirety to secure the circular array within the depressed race.
Chan teaches the depressed race (310 holding channel) is a substantially U-shaped channel (Fig. 3) having an open end located near the terminal edge of the opposing walls (310) that receives the circular array of the plurality of LED groups (200) in its entirety to secure the circular array within the depressed race (Fig. 3).

			
	
Regarding claim 20, Colorado discloses the invention as disclosed above except for the cable extends through a hole located in the depressed race.
Chan teaches the cable extends through a hole (140 cable slot configuration;0036) located in the depressed race (110 bottom wall + 120 sidewalls).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use cable slot configuration as taught by Chan for the cable configuration as disclosed by Colorado JK to utilize simple substitution of one known cable configuration for another to obtain predictable results and/or such a configuration provides convenient exiting of a cable from a lighting situation (Fig. 1).

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorado JK and Lee as applied to claim 14 above, and further in view of Chan (US Pub. 2014/0022808).
Regarding claim 21, Colorado JK discloses the invention as disclosed above except for the opposing walls extend perpendicular to a surface of the central portion and the peripheral portion.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the opposing walls as taught by Chan for the race as disclosed by Colorado JK to utilize simple substitution of one race for another to obtain predictable results (Fig.1).

As to claim 24, Colorado JK discloses wherein the plurality of LED groups project light unobstructed by the support (Scene 1 at least some of the light is unobstructed by the support).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        
	
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875